     Case 4:19-cv-01962 Document 4 Filed on 05/31/19 in TXSD Page 1 of 6



                  THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

SANTOS ARMANDO AMAYA and             §
THOMAS FONTANILLE,                   §
                                     §
      Plaintiffs,                    §
                                     §
v.                                   § CIVIL ACTION NO. 4:19-cv-1962
                                     §
BEST TRASH, LLC, dba                 §
BEST TRASH, RICHARD MAY              §
INDIVIDUALLY, and                    §
MATTHEW C. MAY INDIVIDUALLY,         §
                                     §
      Defendants.                    §

             PLAINTIFFS’ FIRST AMENDED ORIGINAL COMPLAINT

                               SUMMARY OF SUIT

      1.    Best Trash, LLC dba Best Trash (the “Company”) provides

local waste collection services in Houston and the surrounding

metropolitan area.

      2.    Unfortunately, the Company did not pay its non-exempt

employees, Santos Armando Amaya (“Amaya”) and Thomas Fontanille

(“Fontanille”)      (collectively,        the    “Plaintiffs”)         overtime

compensation for hours worked over forty (40) per workweek in

violation of the Fair Labor Standards Act.

      3.    Defendants Richard May (“R. May”) and Matthew C. May (“M.

May”) are the Company’s managers, owners and operators. Reference

to   the   “Defendants”   is   to   the   Company,   R.   May,   and    M.   May

collectively.

                          JURISDICTION AND VENUE

      4.    This Court has subject matter jurisdiction under 29
    Case 4:19-cv-01962 Document 4 Filed on 05/31/19 in TXSD Page 2 of 6



U.S.C. § 216(b)(2019) and 28 U.S.C. § 1331 (2019).

     5.   The Plaintiffs bring this Complaint in the district in

which the Company does business and where a substantial portion of

the conduct charged herein occurred.        As such, venue is proper in

this district pursuant to 28 U.S.C. § 1391(b)(2019).

                              THE PARTIES

     6.   Amaya, a resident of Houston, Texas, was employed by the

Company within the meaning of the FLSA during the three (3) year

period preceding the filing of this Complaint.         In performing his

duties for the Company, Amaya engaged in commerce or in the

production of goods for commerce.

     7.   Fontanille, a resident of Katy, Texas, was employed by

the Company within the meaning of the FLSA during the three (3)

year period preceding the filing of this Complaint.         In performing

his duties for the Company, Fontanille engaged in commerce or in

the production of goods for commerce.

     8.   The Company, an enterprise engaged in commerce, is a

Texas limited liability company doing business in the greater

Houston metropolitan area. The Company has acted, directly or

indirectly, in the interest of an employer with respect to the

Plaintiffs.    The Company may be served with process by serving its

registered agent, Matthew C. May, at 17820 Madden Road, Richmond,

Texas 77407.

     9.   M. May has acted, directly or indirectly, in the interest


                                    -2-
     Case 4:19-cv-01962 Document 4 Filed on 05/31/19 in TXSD Page 3 of 6



of an employer with respect to the Plaintiffs.                      M. May may be

served with process at 17820 Madden Road, Richmond, Texas 77407.

      10.   R. May has acted, directly or indirectly, in the interest

of an employer with respect to the Plaintiffs.                      R. May may be

served with process at 17820 Madden Road, Richmond, Texas 77407.

                                    BACKGROUND

      11.   Best Trash has been in business since 2009 and has grown

to   be   one    of   the   largest   privately-owned           residential   waste

collection companies in the Houston metropolitan area. Although the

Plaintiffs typically worked over forty (40) hours each week, they

were not    compensated       for   all    such       hours   worked.   Rather,   the

Plaintiffs were paid the same day rate for all hours worked each

day regardless of the total number of hours they worked each

workweek. As non-exempt employees, the Plaintiffs were entitled to

be paid overtime compensation for all hours worked in excess of

forty (40) hours in a workweek. 29 U.S.C. § 207 (2019).

      12.   No    exemption    excuses          the   Company    from   paying    the

Plaintiffs overtime compensation for all hours worked over forty

(40) hours each work week.          Nor has the Company made a good faith

effort to comply with the FLSA. Instead, the Company knowingly,

wilfully, or with reckless disregard carried out an illegal pattern

or practice regarding unpaid overtime compensation with respect to

the Plaintiffs.

      13.   R. May and M. May, as the Company’s managers, owners and


                                          -3-
    Case 4:19-cv-01962 Document 4 Filed on 05/31/19 in TXSD Page 4 of 6



operators, have a substantial financial interest in the Company and

are directly involved in:

     a.     the hiring and firing of its employees;

     b.     its day-to-day operations as they relate to
            defining the terms of employment, workplace
            conditions, and the level of compensation to be
            received by its employees;

     c.     its finances; and

     d.     corporate decisions.

                                   CAUSE OF ACTION

                        A. Unpaid Overtime Compensation

     14.    The Plaintiffs regularly worked in excess of forty (40)

hours per week for which they were not properly compensated.

     15.    As non-exempt employees, the Plaintiffs were entitled to

receive overtime compensation for all hours worked in excess of

forty    (40)    hours    in   a   workweek.   29   U.S.C.   §   207(a)   (2019).

Accordingly,      the    Defendants’     practice    of   failing   to    pay   the

Plaintiffs overtime compensation was and is a clear violation of

the FLSA.

     16.        No exemption excused the Defendants from paying the

Plaintiffs overtime compensation for hours worked over forty (40)

hours.     Nor did the Defendants make a good faith effort to comply

with the FLSA. Instead, the Defendants knowingly, wilfully, or with

reckless disregard carried out its illegal pattern or practice

regarding overtime compensation with respect to the Plaintiffs.



                                         -4-
    Case 4:19-cv-01962 Document 4 Filed on 05/31/19 in TXSD Page 5 of 6




     17.   Accordingly, the Plaintiffs are entitled to overtime pay

in an amount which is one and one-half (1½) times their regular

rate of pay.

     18.   In addition, the Plaintiffs are entitled to an amount

equal to all of their unpaid overtime wages as liquidated damages.

     19.    Finally, the Plaintiffs are entitled to reasonable

attorneys' fees and costs of this action. 29 U.S.C. § 216(b)(2019).

                                 PRAYER

     WHEREFORE,    Plaintiffs    Santos    Armando      Amaya   and   Thomas

Fontanille request that this Court award them judgment, jointly and

severally, against Defendants Best Trash, LLC, dba Best Trash, R.

May, Individually, and M. May, Individually, for:

     a.    damages for the full amount of the Plaintiffs’
           unpaid overtime compensation;

     b.    an amount equal to the Plaintiffs’ unpaid
           overtime compensation as liquidated damages;

     c.    reasonable attorneys’ fees, costs and expenses
           of this action;

     d.    pre-judgment  interest  and   post-judgment
           interest at the highest rates allowable by
           law; and

     e.    such other and       further   relief   as    may    be
           allowed by law.




                                    -5-
Case 4:19-cv-01962 Document 4 Filed on 05/31/19 in TXSD Page 6 of 6



                              Respectfully submitted,

                              /S/ Mark Siurek
                              Mark Siurek
                              TBA# 18447900
                              Fed ID# 9417
                              3334 Richmond Ave, Suite 100
                              Houston, Texas 77098
                              713-522-0066 (telephone)
                              713-522-9977 (fax)
                              msiurek@warrensiurek.com

                              ATTORNEY-IN-CHARGE FOR PLAINTIFFS

                              OF COUNSEL:

                              WARREN & SIUREK, L.L.P.
                              Patricia Haylon
                              TBA# 09281925
                              Fed ID# 13941
                              3334 Richmond Ave, Suite 100
                              Houston, Texas 77098
                              713-522-0066 (telephone)
                              713-522-9977 (fax)
                              thaylon@warrensiurek.com




                                -6-
